On Petition to Rehear.
The petition to rehear calls our attention to a conflict between the opinion herein filed September 9, 1960 holding that a motion for a new trial is a prerequisite to an appeal from a judgment of a trial court revoking a suspension of sentence, and the opinion filed on the same date in Leonard Lane v. State of Tennessee holding such motion not necessary for appeal.
*465The latter opinion is predicated on a general statement found in Gaylon v. State, 189 Tenn. 505, 510, 226 S.W.2d 270, 272, that “a hearing for a revocation of parole is conducted under the rules applicable to a civil case”. This statement is correct as a general proposition and in its actual context. There was, however, no question of the necessity of a motion for a new trial involved in that case.
The opinion in the Lane case, supra, has been corrected so as to hold that a motion for a new trial is a necessary prerequisite to an appeal from a judgment of the trial court ordering a revocation of suspended sentence.
The petition to rehear is denied.